FILE COPY




                                 COURT OF APPEALS
CATHERINE STONE                    FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                       CLERK OF
KAREN ANGELINI                          300 DOLOROSA, SUITE 3200                         COURT
SANDEE BRYAN MARION                   SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                    WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                         TELEPHONE
PATRICIA O. ALVAREZ                                                                       (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                            FACSIMILE NO.
                                                                                       (210) 335-2762


                                            April 2, 2013

         Amy A. Geistweidt                               Franklin L. Goodlefsky
         Higdon, Hardy & Zuflacht, L.L.P.                The Goodlefsky Law Firm PC
         12000 Huebner Road, Suite 200                   8450 Fountain Circle
         San Antonio, TX 78230-1210                      San Antonio, TX 78229

         RE:    Court of Appeals Number:      04-13-00138-CV
                Trial Court Case Number:      2005-CI-07696
                Style: Joe C. Medellin, Jr.
                       v.
                       Rebecca Medellin

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                If you should have any questions, please do not hesitate to contact me.

                                                              Very truly yours,
                                                              KEITH E. HOTTLE, CLERK


                                                              _____________________________
                                                              Elizabeth Montoya
                                                              Deputy Clerk, Ext. 53857



  cc: Catherine E. Kernodle
  Connie Gomez
                                                                                        FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 2, 2013

                                      No. 04-13-00138-CV

                                    Joe C. MEDELLIN, Jr.,
                                           Appellant

                                                v.

                                     Rebecca MEDELLIN,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2005-CI-07696
                           Victor Hugo Negron, Jr., Judge Presiding


                                         ORDER

         On March 7, 2013, the court reporter filed a notification of late record stating no record
was made of a hearing in the underlying cause on the date requested by appellant. On March 12,
2013, this court issued an order directing appellant to file a written response to the court
reporter’s notification no later than March 22, 2013. Our order stated that if no response was
filed, this appeal would proceed as if no reporter’s record was taken. Appellant did not file a
response to the order. Accordingly, the appellate record is complete, and appellant’s brief must
be filed no later than April 22, 2013.




                                                     ____________________________________
                                                     Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2013.


                                                     ____________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court
                                                                                            FILE COPY

                                                 MINUTES
                                              Court of Appeals
                                       Fourth Court of Appeals District
                                             San Antonio, Texas

                                                April 2, 2013

                                            No. 04-13-00138-CV

                                          Joe C. MEDELLIN, Jr.,
                                                 Appellant

                                                      v.

                                           Rebecca MEDELLIN,
                                                 Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2005-CI-07696
                               Victor Hugo Negron, Jr., Judge Presiding


                                               ORDER

         On March 7, 2013, the court reporter filed a notification of late record stating no record
was made of a hearing in the underlying cause on the date requested by appellant. On March 12,
2013, this court issued an order directing appellant to file a written response to the court
reporter’s notification no later than March 22, 2013. Our order stated that if no response was
filed, this appeal would proceed as if no reporter’s record was taken. Appellant did not file a
response to the order. Accordingly, the appellate record is complete, and appellant’s brief must
be filed no later than April 22, 2013.




                                                           /s/ Catherine Stone
                                                           Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2013.


                                                           /s/ Keith E. Hottle
                                                           Keith E. Hottle
                                                           Clerk of Court




Entered this 2nd day of April, 2013.                                                 VOL____PAGE____